(PDF ATTACHED) Exhibit [ Chachas Law Group P.C. Attorneys at Law 2445 Fifth Avenue, Suite 440 San Diego, California 92101 Telephone: (619) 239-2900Facsimile:(619) 239-2990 July 15, eDoorways Corporation Mr. Gary Kimmons 820 West 3rd Street, #1103 Austin, Texas 78701 Re:eDoorways Corporation Form S-8 Registration Statement Ladies and Gentlemen: We have acted as counsel to eDoorways Corporation, a Delaware corporation (the“Company”), in connection with the registration of 20,000,000 shares (the “Shares”) of the Company's common stock, $0.001 par value (the “Common Stock”), issuable pursuant to the eDoorways 2008 Incentive Stock Plan (the “Plan”). This opinion is being furnished in accordance with the requirements of Item 601(b)(5) of Regulation S-K under the Securities Act of 1933 (the “Act”). In connection with this opinion, we have examined originals or copies, certified or otherwise identified to our satisfaction, of (i) the Company's Registration Statement on Form S-8 (the “Registration Statement”) to be filed with the Securities and Exchange Commission (the “Commission”) on July 15, 2008, under the Act relating to the sale of the Shares; (ii) a specimen certificate representing the Common Stock; (iii) the Articles of Incorporation of the Company, and all amendments thereto, (iv) the Bylaws of the Company, (v) the Plan; and (vi) certain resolutions of the Board of Directors of the Company.We have also examined originals or copies, certified or otherwise identified to our satisfaction, of such records of the Company and such agreements, certificates of public officials, certificates of officers or other representatives of the Company and others, and such other documents, certificates and records as we have deemed necessary or appropriate as a basis for the opinions set forth herein. In our examination, we have assumed the legal capacity of all natural persons, the genuineness of all signatures, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as facsimile, electronic, certified or photostatic copies, and the authenticity of the originals of such copies.In making our examination of documents executed or to be executed by parties other than the Company, we have assumed that such parties had or will have the power, corporate or other, to enter into and perform all obligations thereunder, and we have also assumed the due authorization by all requisite action, corporate or other, and execution and delivery by such parties of such documents and the validity and binding effect thereof on such parties.
